NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 14 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-10380

                Plaintiff-Appellee,             D.C. No.
                                                1:14-cr-00913-LEK-1
 v.

MARK FAAITA,                                    MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                              for the District of Hawaii
                   Leslie E. Kobayashi, District Judge, Presiding

                             Submitted May 12, 2021**
                             San Francisco, California

Before: NGUYEN, OWENS, and FRIEDLAND, Circuit Judges.

      Mark Faaita appeals from the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). The district court

denied the motion based on its determination that Faaita posed “a danger to the

safety of any other person or to the community” under U.S. Sentencing Guidelines


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Manual (“U.S.S.G.”) § 1B1.13(2). “This dangerousness finding is not statutorily

required under 18 U.S.C. § 3582(c)(1)(A)(i), but is part of the Sentencing

Commission’s policy statement in U.S.S.G. § 1B1.13(2).” United States v. Aruda,

993 F.3d 797, 799 (9th Cir. 2021) (per curiam).

      After the district court’s decision, we held that “the current version of

U.S.S.G. § 1B1.13 is not an ‘applicable policy statement[ ]’ for 18 U.S.C.

§ 3582(c)(1)(A) motions filed by a defendant.” Id. at 802. “The Sentencing

Commission’s statements in U.S.S.G. § 1B1.13 may inform a district court’s

discretion for § 3582(c)(1)(A) motions filed by a defendant, but they are not

binding.” Id.

      In light of our intervening decision in Aruda, we vacate and remand so that

the district court can reassess Faaita’s motion for compassionate release under the

standard set forth there. We offer no views as to the merits of Faaita’s

§ 3582(c)(1)(A)(i) motion.

      Faaita’s motion to expedite is denied as moot.

      VACATED AND REMANDED.




                                          2